DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment submitted July 08, 2021 and RCE filed July 21, 2021.  Claims 1-6,9-14,16-18,20-24 are pending.  Claims 7-8,15,19 were canceled.
 
Allowable Subject Matter
Claims  1-6,9-14,16-18,20-24 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment submitted July 08, 2021 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Ren (7,544,558), Izumi (2013/0214351), Hshieh (6,262,453), Okuda (2017/0092759), Toyoda (2014/0073102), Minami (8,574,974), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method for manufacturing a semiconductor integrated circuit, or fairly make a prima facie obvious case of the claimed method, in combination with other processing claimed limitations as recited in base claim 1, the inclusion of   
preparing a support layer having a first conductivity type; forming, at a first location corresponding to a circuit portion of the semiconductor integrated circuit, a first well region having a second conductivity type in an upper portion of the support layer; forming, at a second location corresponding to an active area of an output stage portion of the semiconductor integrated circuit, a second well region having the second conductivity type in the upper portion of the support layer; after forming the first well region and the second well region, forming an oxide film on the first well region and the second well region by a thermal oxidation method, to decrease a concentration of impurities at a top surface of the first well region and at a top surface of the second well region, the impurities having the second conductivity type; after forming the oxide film on the first well region and the second well region, digging a trench in the upper portion of the support layer to a depth penetrating the second well region; removing the oxide film; after removing the oxide film, forming a third well region having the first conductivity type in an upper portion of the first well region; after forming the third well region, forming a first gate insulating film on the first well region and the third well region, and forming a second gate 
As recited in base claim 2, the inclusion of preparing a support layer having a first conductivity type; forming a first well region having a second conductivity type in an upper portion of the support layer; forming a second well region having the first conductivity type in an upper portion of the first well region; forming an oxide film on the second well region by a thermal oxidation method to decrease a concentration of impurities at the top surface of the second well region, the impurities having the second conductivity type; removing the oxide film;
merging a semiconductor element having a main-electrode region having the second conductivity type in the second well region; and monolithically merging a vertical MIS transistor separated from the first well region, wherein after removing the oxide film, the method comprises: forming a first gate insulating film of the vertical MIS transistor with a thickness thinner than a thickness of the oxide film; and forming a second gate insulating film on the second well region with a thickness thinner than the thickness of the oxide film.
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822